NO. 07-06-0471-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL B

                                OCTOBER 9, 2007
                         ______________________________

                       STEPHANIE MICHELLE GOODEN AKA
                     STEPHANIE MICHELLE BRITT, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                  NO. 51,536-B; HONORABLE JOHN BOARD, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Appellant Stephanie M. Gooden appeals from the judgment of conviction for the

offense of aggravated robbery,1 enhanced, and assessment of punishment including

confinement in the Institutional Division of the Texas Department of Criminal Justice and

a fine. We agree with appointed counsel’s conclusion the record fails to show any

meritorious issue which would support the appeal, and affirm the trial court’s judgment.




      1
          See Tex. Pen. Code Ann. § 29.03(a)(3)(A) (Vernon 1994).
       A July 2005 indictment charged appellant “while in the course of committing theft

of property, and with intent to obtain or maintain control of said property, intentionally,

knowingly, or recklessly cause[d] bodily injury to Oliver Talley, a person 65 years of age

or older by grabbing and struggling with Oliver Talley.” The indictment also contained an

enhancement paragraph, setting forth appellant’s previous conviction of robbery. Appellant

pled not guilty and this matter proceeded to trial in November 2006.


       After the jury returned a verdict of guilty of the offense of aggravated robbery,

appellant pled true to the enhancement paragraph and, consistent with the jury’s verdict

on punishment, the court sentenced appellant to twenty years of confinement in the

Institutional Division of the Texas Department of Criminal Justice and a fine of $3,500. This

appeal followed.


       Evidence at trial showed appellant and another person came to the apartment of

eighty-year-old Oliver Talley, knocked him to the floor, and, after struggling with him, took

money from his wallet. Talley testified his elbow and hand were injured in the struggle.


       Appellant's appointed counsel has filed a motion to withdraw and a brief in support

pursuant to Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), in which she certifies that she has diligently reviewed the record and, in her

professional opinion, under the controlling authorities and facts of this case, there is no

reversible error or legitimate grounds upon which a non-frivolous appeal can arguably be

predicated. The brief discusses the procedural history of the case and the evidence

presented at trial. Counsel has certified that a copy of the Anders brief and motion to


                                             2
withdraw have been served on appellant, and that counsel has advised appellant of her

right to review the record and file a pro se response. Johnson v. State, 885 S.W.2d 641,

645 (Tex.App.–Waco 1994, pet. ref'd). By letter, this court also notified appellant of her

opportunity to submit a response to the Anders brief and motion to withdraw filed by her

counsel. Appellant has not filed a response.


       In conformity with the standards set out by the United States Supreme Court, we will

not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.–San Antonio 1997, no pet.). If this Court

determines the appeal has merit, we will remand it to the trial court for appointment of new

counsel. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.1991).


       Counsel’s brief sets forth and discusses two potential issues with an explanation of

why neither can support the appeal. Counsel first brings to our attention the trial court’s

overruling of appellant’s two objections to the State’s voir dire remarks, and then addresses

the legal and factual sufficiency of the evidence supporting the jury’s verdict. We agree

that neither potential issue identified by counsel arguably supports the appeal.


       Our review convinces us that appellate counsel conducted a complete analysis of

the record. We have also made an independent examination of the record to determine

whether there are any non-frivolous grounds on which an appeal could arguably be

founded. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);

Stafford, 813 S.W.2d at 511. We agree it presents no meritorious issue which would




                                             3
support an appeal. Accordingly, we grant counsel's motion to withdraw2 and affirm the

judgment of the trial court.




                                                 James T. Campbell
                                                     Justice




Do not publish.




       2
        Counsel shall, within five days after the opinion is handed down, send her client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review. See Tex. R. App. P. 48.4.

                                             4